DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 November 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “distance” and “parameters” as disclosed in claim 4.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Objections
Claim 7 recites the limitation "consisting of second mechanical vibrations" in line 4 which should be changed to “consisting of the second mechanical vibrations”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 4 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 4 recites “sufficient distance between the parameters related to the implementation of the corrective actions and the parameters relating to the detection of the first mechanical vibrations” which is not adequately supported by the specification: it is unclear about the definitions of “distance” and “parameters”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4, 5 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 1 recites “the resultant of the first and second mechanical vibrations is close to zero” in the bottom line, it is not understood what it means: physics resultant or mathematical 
Claim 1 recites the limitation "the wheel hub bearing " in line 6 and line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the components" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the interface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the wheel hub bearing " in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the implementation" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the wheel hub bearing " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the suspension" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner’s Note:
Because of the issues with 35 U.S.C. 112(a) and 35 U.S.C. 112(b), related claim limitations will be examined with broadest reasonable interpretation (see MPEP §2111).
In order to advance prosecution on the merits, prior art is being applied to the claims as best understood by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al (U.S. Pre-Grant Publication No. 20050140357) in view of Pla (U.S. Patent No. 5584447).
	Regarding independent claim 1: Takizawa et al (e.g. see FIG. 1, FIG. 2, FIG. 3, FIG. 4A, §0005, §0052) discloses a wheel hub assembly for motor vehicles comprising: a rotatable hub (4), a bearing unit (e.g. see §0013, §0019-§0022: bearing unit of a car) having a radially outer ring (1, 6), a radially inner ring (5) and a plurality of rolling bodies (3, 8), wherein an axial interface (e.g. see §0005: a knuckle forming a suspension by an outward-facing-flange-shaped mounting portion 2 formed on the outer peripheral surface; §0043: The mounting portion 2 is used to support and fix the outer ring 1 onto a suspension (not shown) such as knuckle) between the wheel hub bearing (e.g. see §0013, §0019-§0022: bearing unit of a car) and a knuckle (e.g. see §0005: a knuckle forming a suspension by an outward-facing-flange-shaped mounting portion 2 formed on the outer peripheral surface; §0043: The mounting portion 2 is used to support and fix the outer ring 1 onto a suspension (not shown) such as knuckle) of a motor vehicle suspension (e.g. see §0005: a knuckle forming a suspension by an outward-facing-flange-shaped mounting portion 2 formed on the outer peripheral surface; §0043: The mounting portion 2 is used to support and fix the outer ring 1 onto a suspension (not shown) such as knuckle) comprises at least one piezoelectric spacer (e.g. see §0052: sensor unit 20 having vibration sensor 32) configured for detecting first mechanical vibrations coming from the components (e.g. see §0054: the vibrations transmitted from the wheel to the hub) of the same wheel hub bearing (e.g. see §0013, §0019-§0022: bearing unit of a car) and for implementing corrective actions (§0089: According to the above-mentioned rolling bearing unit abnormality detect apparatus, since the wheel rotation detecting device according to the invention, which provides a signal detect part, incorporates therein not only the rotation detecting sensor for detecting the rotation speed but also, as a sensor for detecting the abnormality of the rolling bearing unit, at least one of the vibration sensor and temperature sensor, the abnormality of the rolling bearing unit can be detected in an early stage thereof, which makes it possible to effectively prevent the occurrence of serious damage such as seizure in the present rolling bearing unit) consisting of second mechanical vibration (e.g. see §0027 and §0028: vibrations in two directions and vibrations in three directions). 
	The difference between the discussed prior art and the claim at examination is that second mechanical vibrations are of almost equal amplitude but with opposite direction and phase, and wherein the resultant of the first and second mechanical vibrations is close to zero.
	However, Pla (e.g. see lines 35-60 of Col. 1) teaches piezoelectric spacer (piezoceramic actuator plate) configured for implementing corrective actions consisting of second mechanical Known active noise control techniques for reducing aircraft engine discrete tonal noise generate a canceling noise forward and aft of the fan. The frequency of the canceling noise is equal to the blade passage frequency (and/or multiples thereof) as determined from engine speed using a tachometer. The amplitude and phase of the canceling noise is determined by a computer using feedback and/or feedforward control techniques with sound inputs from a microphone array disposed in the vicinity of the fan and the canceling noise such that the canceling noise is generally equal in amplitude and opposite in phase to the engine's discrete tonal noise. It is noted that known active noise control techniques reduce narrowband noise from a source by generating a narrowband canceling noise and reduce broadband noise from a source by reducing a narrowband portion thereof. Conventional techniques for generating the canceling noise include using piezoceramic actuator plates to bendably vibrate a panel to produce the canceling noise. The panel may be a part of the aircraft engine, such as a part of the fan shroud, or the panel may be a member which is separate from, but attached to, the aircraft engine. The piezoceramic plate is driven by an electric AC signal such that when the signal is positive, the plate causes the panel to bendably deflect in a first direction from its resting state, and when the signal is negative, the plate causes the panel to bendably deflect in the opposite direction.)  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the wheel rotation detecting device of Takizawa et al. to include “second mechanical vibrations are of almost equal amplitude but with opposite direction and phase, and wherein the resultant of the first and second mechanical 
Since Takizawa et al. and Pla are both from the same field of endeavor (piezoelectric sensor application in vehicle/airplane), the purpose disclosed by Pla would have been recognized in the pertinent art of Takizawa et al.
	Regarding claim 2: Takizawa et al (e.g. see §0005, §0043) discloses the at least one piezoelectric spacer (32) is positioned at the interface between a flange (e.g. see §0005: a knuckle forming a suspension by an outward-facing-flange-shaped mounting portion 2) of the radially outer ring (1, 6) and a front surface of the knuckle (e.g. see §0005: a knuckle forming a suspension by an outward-facing-flange-shaped mounting portion 2 formed on the outer peripheral surface; §0043: The mounting portion 2 is used to support and fix the outer ring 1 onto a suspension (not shown) such as knuckle) of the motor vehicle suspension (e.g. see §0005: a knuckle forming a suspension by an outward-facing-flange-shaped mounting portion 2 formed on the outer peripheral surface; §0043: The mounting portion 2 is used to support and fix the outer ring 1 onto a suspension (not shown) such as knuckle).
	Regarding claim 3: Takizawa et al (e.g. see FIG. 1, FIG. 2, FIG. 3, FIG. 4A, §0005, §0052) discloses the at least one piezoelectric spacer (e.g. see §0052: sensor unit 20 having vibration sensor 32) is divided into a first portion (32) for detecting the first mechanical vibrations and a second portion (rotation detecting sensor 25) for implementing the corrective actions (§0089: According to the above-mentioned rolling bearing unit abnormality detect apparatus, since the wheel rotation detecting device according to the invention, which provides a signal detect part, incorporates therein not only the rotation detecting sensor for detecting the rotation speed but also, as a sensor for detecting the abnormality of the rolling bearing unit, at least one of the vibration sensor and temperature sensor, the abnormality of the rolling bearing unit can be detected in an early stage thereof, which makes it possible to effectively prevent the occurrence of serious damage such as seizure in the present rolling bearing unit) in response to the first mechanical vibrations (e.g. see §0052).
	Regarding claim 4: Takizawa et al (e.g. §0052-§0058) discloses the at least one piezoelectric spacer (e.g. see §0052: sensor unit 20 having vibration sensor 32) is configured to allow actuation along a contact surface with the axial interface (e.g. see §0005: a knuckle forming a suspension by an outward-facing-flange-shaped mounting portion 2 formed on the outer peripheral surface; §0043: The mounting portion 2 is used to support and fix the outer ring 1 onto a suspension (not shown) such as knuckle) between the wheel hub bearing and the knuckle (e.g. see §0005: a knuckle forming a suspension by an outward-facing-flange-shaped mounting portion 2 formed on the outer peripheral surface; §0043: The mounting portion 2 is used to support and fix the outer ring 1 onto a suspension (not shown) such as knuckle) and is configured to be modeled such that there is sufficient distance (distance of the rolling balls 8) between the parameters (wheel rotation, speed) related to the implementation of the corrective actions (§0089: According to the above-mentioned rolling bearing unit abnormality detect apparatus, since the wheel rotation detecting device according to the invention, which provides a signal detect part, incorporates therein not only the rotation detecting sensor for detecting the rotation speed but also, as a sensor for detecting the abnormality of the rolling bearing unit, at least one of the vibration sensor and temperature sensor, the abnormality of the rolling bearing unit can be detected in an early stage thereof, which makes it possible to effectively prevent the occurrence of serious damage such as seizure in the present rolling bearing unit) and the 
	Regarding claim 5: Takizawa et al (e.g. §0052-§0058) discloses the at least one piezoelectric spacer (e.g. see §0052: sensor unit 20 having vibration sensor 32) is configured to implement the corrective actions (§0089: According to the above-mentioned rolling bearing unit abnormality detect apparatus, since the wheel rotation detecting device according to the invention, which provides a signal detect part, incorporates therein not only the rotation detecting sensor for detecting the rotation speed but also, as a sensor for detecting the abnormality of the rolling bearing unit, at least one of the vibration sensor and temperature sensor, the abnormality of the rolling bearing unit can be detected in an early stage thereof, which makes it possible to effectively prevent the occurrence of serious damage such as seizure in the present rolling bearing unit) in a direction parallel (sensor holder 24 is in parallel with axial direction) to the axial interface between the wheel hub bearing and the knuckle (e.g. see §0005: a knuckle forming a suspension by an outward-facing-flange-shaped mounting portion 2 formed on the outer peripheral surface; §0043: The mounting portion 2 is used to support and fix the outer ring 1 onto a suspension (not shown) such as knuckle) of the suspension (a damper incorporated into the suspension).
	Regarding claim 6: Takizawa et al (e.g. FIG 3, §0052-§0058) discloses the at least one piezoelectric spacer (e.g. see §0052: sensor unit 20 having vibration sensor 32) is shaped as a washer or a solid disc or a plate (FIG 3: plate 32).
	Regarding claim 7: Takizawa et al (e.g. §0052-§0058) discloses the at least one piezoelectric spacer is configured to be operated by a control unit (§0047-§0049, §0051, §0054: not shown control unit and encoder 13; §0052: The vibration sensor 32 is structured such that, for example, a small-sized acceleration sensor using a piezoelectric element and a signal processing circuit are mounted on a substrate 33) that detects the signal (§0054: a signal output from the vibration sensor 32 is input into a control unit (not shown)) of the first mechanical vibrations transmitted by the at least one piezoelectric spacer (32), carry out a control logic (encoder 13 and signal processing circuit) and implement corrective actions (§0089: According to the above-mentioned rolling bearing unit abnormality detect apparatus, since the wheel rotation detecting device according to the invention, which provides a signal detect part, incorporates therein not only the rotation detecting sensor for detecting the rotation speed but also, as a sensor for detecting the abnormality of the rolling bearing unit, at least one of the vibration sensor and temperature sensor, the abnormality of the rolling bearing unit can be detected in an early stage thereof, which makes it possible to effectively prevent the occurrence of serious damage such as seizure in the present rolling bearing unit) consisting of second mechanical vibrations (e.g. see §0027 and §0028: vibrations in two directions and vibrations in three directions) emitted by the at least one piezoelectric spacer (32).
Examiner’s Note:
In this Office Action, Examiner has cited particular figures, column numbers, paragraph numbers, and line numbers of the prior arts applied in the rejections.  However, other figures and passages of the same prior arts may anticipate the claim limitations as well.  Therefore, Applicants are respectfully requested to consider the prior arts in their entirety as potentially teaching claimed invention.

Additionally, in the event that other prior art(s) is/are provided and made of record by the Examiner as being relevant or pertinent to applicant's disclosure but not relied upon, the examiner requests that the reference(s) be considered in any subsequent amendments, as the reference(s) is also representative of the teachings of the art and may apply to the specific limitations of any newly amended claim(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Matsumoto (U.S. Pre-Grant Publication No. 20020124650) discloses a simple-structured apparatus having at least one piezoelectric force sensor mounted on a surface of a spindle housing measuring the uniformity and the dynamic balance of a tested tire.  The piezoelectric force sensor detecting a force generated by rotation of the tire as the spindle is rotated. 
Sentoku (U.S. Patent No. 7497131) discloses a roller bearing apparatus having a fixed bearing ring, a rotary bearing ring, and rolling elements rollably provided between the bearing rings. Piezoelectric elements are provided in the form of a film interposed between the fixed bearing ring and a fixing part to which the fixed bearing ring is fixed so as to detect loads applied between the fixed bearing ring and the fixing part.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





02 March 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837